
	
		II
		111th CONGRESS
		1st Session
		S. 2214
		IN THE SENATE OF THE UNITED STATES
		
			October 29, 2009
			Mr. Dodd (for himself
			 and Mr. Lieberman) introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To suspend temporarily the duty on certain programmable
		  dual function coffee makers.
	
	
		1.Certain programmable dual
			 function coffee makers
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00Programmable dual function coffee makers, each with a carafe
						capacity of 1.475 liters or more but not over 1.77 liters and a blade grinder
						that dispenses ground beans directly into a brew basket (provided for in
						subheading 8516.71.00)FreeNo changeNo changeOn or before 12/31/2011
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
